I am pleased
to welcome and congratulate you, Sir, and the Republic
of Gabon through you, for allowing us to share your
experience and expertise on the occasion of the fifty-
ninth session of the General Assembly. I must convey
to Mr. Julian Hunte, Foreign Minister of Saint Lucia,
my country’s gratitude for his hard work and
memorable contribution to this Organization over the
past year.
The Government of Saint Kitts and Nevis
reaffirms its strong support for and commitment to the
praiseworthy, attainable Millennium Development
Goals. Their stated objectives are fundamental and
have long been incorporated into my country’s national
human development agenda.
For decades, before the Millennium Development
Goals were agreed upon, Saint Kitts and Nevis had
instituted compulsory primary and secondary
education, which may explain our achievement of a
literacy rate of 97.8 per cent. We in the Caribbean
Community (CARICOM) are very proud of our
achievements in the field of education. We owe much
of that success to our coherent system of education and
also to the University of the West Indies, whose
academic credentials continue to amaze and evolve to
meet the needs of our people. We invite fellow United
Nations Member States to explore that resource in the
Caribbean so their citizens can pursue higher education
in that great institution of learning and in the most
peaceful and pristine of multicultural settings.
It is easy to become excited when I speak of our
efforts in addressing the issue of women in
development, but we will not let down our guard. In
Saint Kitts and Nevis, we have recognized and
benefited from gender equality and the empowerment
of women. It may be recalled that Saint Kitts and Nevis
was among the first in this hemisphere to create a
Ministry Of Women’s Affairs.
Equally important to the Government of Saint
Kitts and Nevis is winning the war against poverty. We
remain steadfast in our efforts to eliminate poverty,
which is not simply a noble ideal. It is a practical,
achievable objective and, by God, it is the right thing
to do. In Saint Kitts and Nevis, in the last seven years,
we have endured social and economic dislocations in
the wake of several catastrophic natural disasters, 9/11
and the downturns in the global economy. Nonetheless,
with due care and attention to prudent fiscal and
monetary management, we are investing in the socio-
economic development of our country and continue to
place people first in all that we do.
My Government has invested greatly in our
national health system, supported by the construction
of a modern hospital and the professional development
of health care workers. We believe that this will
improve the quality of and access to health care for
nationals and visitors alike. Our continued efforts to
build a healthy nation are consistent with our resolve to
reduce child mortality and improve maternal health.
Our capital project investments have improved
the existing distribution networks to satisfy demand
and to better extend service coverage for potable water
throughout the islands of Saint Kitts and Nevis. Our
road improvement and maintenance programmes have
resurfaced miles of road and improved drainage
throughout the twin island Federation. The
improvement of the tourism product has generated
several new jobs consistent with my Government’s
people-focused agenda. It has allowed us to depend
14

less on an agriculture-based economy, which continues
to suffer from Government subsidies offered to farmers
in large countries. Such subsidies make it more
difficult for small economies like mine to compete.
Our capacity to compete is further undermined by the
recent unilateral decision of the European Union to
reduce the price of sugar by more than 30 per cent.
Despite these challenges, we continue to press on,
mindful of the need to preserve the environment. Saint
Kitts and Nevis are two beautiful islands faced with the
geographic reality of being located in the hurricane
corridor. We witness the cost of beach and coastal
erosion resulting from rising sea levels and hurricanes.
Integrating environmentally sustainable policies into
our development agenda has been a real challenge.
However, our determination to protect and preserve the
islands’ patrimony by adopting environmentally
friendly programmes is imperative.
At this juncture, I need to emphasize the current
situation facing small island developing States. All
small island developing States lack the economy of
scale to overcome their vulnerabilities on their own.
We are extremely vulnerable unless we form
geographical partnerships, as CARICOM has done.
That, however, does not exempt us from the
vulnerabilities that we face every day. Geographical
partnership does allow for a quick response in the
event of adversity.
My delegation urges the international community
to accept the concept of vulnerability, leading to a
vulnerability index that can be appropriately applied to
small island developing States. Grenada’s devastation
within three hours of being struck by hurricane Ivan
dramatizes for us how a generation of development
progress can be wiped out in a small vulnerable nation.
There is a pressing need for a global development fund
to assist small island developing States in recovery
following national disasters.
Pragmatic and productive partnerships are the
most effective vehicle available to the international
community to tackle the multitude of problems we
face. We speak of important issues, such as democracy,
globalization, terrorism, poverty eradication, human
development and the spread of infectious disease, as if
they were completely disconnected. The goal of human
development on any scale is best achieved by
recognizing the interconnectedness of our lives, our
economies and our policies. That imposes an obligation
to develop common strategies, partnerships and policy
approaches that accept and address the intrinsic
linkages among the problems facing nation States.
I submit that the Pan-Caribbean Partnership
Against HIV/AIDS is the first and only regional
mechanism created to deal with the pandemic in a
multinational way. Our regional cooperation has led to
reductions in the cost of antiretroviral drugs from
$20,000 per person per year to $200 per patient per
year. We have also been successful in negotiating
reduced prices for other important pharmaceutical
drugs. That experience speaks to the value of
partnership and cooperation. We believe that networks
are the most effective means of problem solving. We
praise the efforts of the Global Fund and the United
Nations for their work in mobilizing additional
resources to treat people living with HIV/AIDS and to
fight the spread of the disease.
The idea of fighting HIV/AIDS only through
faith simplifies the human condition and suggests a
misunderstanding of the nature and scope of the
disease. My Government insists that a pragmatic policy
approach to fighting the spread of HIV/AIDS is as
fundamental to good governance as is the holding of
free and fair elections. Good governance means
Governments listening to and caring for their citizens.
Good governance implies that leaders must lead with
moral courage and take bold and sometimes
controversial steps in the public interests.
Good governance means placing the United
Nations at the centre of our international interaction, in
accordance with and in full respect for the Charter.
Good governance requires respect for every country’s
right to choose its own course, consistent with its own
laws and the will of its people. Good governance is not
simply about whether we ostracize a country if its
policies run counter to our national agenda. It should
be about creating better understanding, cooperation and
partnership and building bridges of friendship. Good
governance suggests to us in Saint Kitts and Nevis that
Governments abide by and commit themselves to
internationally recognized standards and principles and
do not discard them when it becomes expedient. Good
governance entails holding everyone to the same
standard and not raising the bar for some countries and
lowering it for others.
Good governance should propel us to recognize
the fact that nearly 23 million people in the Republic of
15

China on Taiwan are essentially in a diplomatic black
hole, alienated from our international discourse. Good
governance requires all peace-loving nations to urge
both sides of the Taiwan Straits not only to commit to,
but also to engage in constructive dialogue and
preventive diplomacy. Good governance behooves us
to support the hard work of the leaders and people of
the Republic of China on Taiwan to comply with and
work within the framework of international law. Good
governance says to us in Saint Kitts and Nevis that a
people committed to the rule of law and democracy and
willing to invest in human development at home and
abroad should never be excluded from the fraternity of
nations.
In addition, CARICOM takes great pride in our
parliamentary system of Government and our solid
democracies from a centuries-old tradition. Our history
teaches us that good governance and human
development are indivisible. Where representative
democracy, democratic institution-building, freedom of
expression and the protection of human rights have not
flourished, human development has suffered. Where
Governments have failed to respect the will of the
people, human development has faltered. Although
CARICOM faces great limitations and challenges
owing to the absence of natural and financial resources,
we have managed to build credible democratic
institutions, a reliable judicial system and lasting
democracies in which the transition from incumbent
Governments to opposition parties passes without
incident. We are ready to share these experiences with
the rest of the world.
In conclusion, for decades countries and
academics have questioned the viability of small
States. History, though, has witnessed not only our
viability, but also that we are a dependable beacon of
hope for others, be they large or small. We live in an
interconnected world where national political decisions
in one corner of the world have devastating
consequences thousands of miles away.
We must therefore of necessity become our
brothers’ keepers. In that vein, we call on Member
States to lend their support to the international meeting
to review the Barbados Programme of Action for the
Sustainable Development of Small Island Developing
States, scheduled to be held in Mauritius in January
2005.
Finally, I would like to repeat my call that
partnership must trump nationalism and that
multilateralism must transcend unilateralism.